Hill, C. J.
1. A mere casual or temporary absence of a debtor from the
State on business or pleasure will not render him a non-resident, within tlie meaning' of the statute relating to attachments. Stickney v. Chapman, 115 Ga., 761 (42 S. E. 68).
2. Where an attachment was issued on the ground of non-residence, and this ground was traversed by the defendant, it was not erroneous to allow him to testify that he was only temporarily absent from the State on business, and that lie intended to come back to Georgia to live. The fact of actual residence is to be determined by the ordinary and obvious indicia of residence; and where one leaves the State of his residence, his declaration that he intended his absence to be only1 temporary, and that he intended to return to the State of his residence, is explanatory of his conduct and is competent.
3. No error of law appeals, and the facts disclosed by the record fully support the verdict in favor of the traverse of the ground of non-residence. Judgment affirmed.